Exhibit 2.1 STOCK PURCHASE AGREEMENT October 22, 2015 THIS AGREEMENT (“Agreement”) dated as of this 22nd day of October , 2015 by and between BT Twiss Transport LLC (“Buyer”), a Florida limited liability company, ) and Ernest P. Twiss, as Trustee of the Ernest P. Twiss Revocable Trust dated June 20, 2013 (“Twiss” and “Seller”). WHERE, Seller owns the outstanding shares of capital stock identified in Article 1 below of Twiss Transport, Inc. (“Transport”), Twiss Logistics Inc (“Logistics”) and Twiss Cold Storage, Inc. (“Cold Storage”) (each a “Company” and, together, the “Companies”), each a Florida corporation; and WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, the outstanding capital stock of the Companies which he owns upon the terms and conditions hereinafter set forth; and WHEREAS, simultaneously herewith, Buyer is purchasing the all of the other issued and outstanding shares of stock of Transport, Logistics and Cold Storage not owned by Seller from Ronald R. Damico, as Trustee of the Ronald R. Damico Revocable Trust dated September 6, 2013, in a separate stock purchase agreement (the “Damico Transaction”). NOW, THEREFORE, the parties hereto agree as follows: 1.
